Case 2:20-cv-11480-KM-JBC Document 5-2 Filed 09/21/20 Page 1 of 3 PagelD: 92

EXHIBIT B

 
Case 2:20-cv-11480-KM-JBC Document 5-2 Filed 09/21/20 Page 2 of 3 PagelD: 93

Elaine Havock <elaine.havock@wyn.com> 6/4/2020 4:08 PM

Wyndham Vacation Resorts, Inc. - Mr. Bradley B. Heisman and Ms.
Julia A. Matonti

To Wolfgang@HeimerlLawFirm.com <wolfgang@heimerllawfirm.com>

June 4, 2020

Wolfgang Heimerl, Esq.

32 Dumont Road

Post Office Box 964

Far Hills, New Jersey 07931

SENT VIA E-MAIL: WOLFGANG@HEIMERLLAWFIRM.COM

Re: Mr. Bradley B. Heisman and Ms. Julia A. Matonti- CLUB WYNDHAM Plus Member No.
00203588893 / Contract No. 00037-1901112

Dear Mr. Heimer:

The Consumer Affairs Department of Wyndham Vacation Resorts, Inc. (“Wyndham”) is in receipt of

your correspondence dated April 7, 2020 regarding Wyndham and your clients, Mr. Heisman and Ms.
Matonti. Please allow this to serve as our response.

After review of the allegations, the information in our records, and the documents signed by Mr.
Heisman and Ms. Matonti, Wyndham denies the allegations and finds no grounds to merit a
cancellation of their contract.

Be advised that purchasers attend a closing with a Quality Assurance Officer who is trained to ensure
customers are comfortable with their purchase and understand the financial obligations within the
contract. Additionally, purchasers are given rescission rights that provide them the opportunity to
carefully review and reconsider all the provisions of the contract. After the rescission period, the
contract becomes legally binding.

Accordingly, we will not be making any offer to resolve this claim. Please be advised that we intend on
fully pursuing our rights under the contract should a breach occur.

Sincerely,

Elaine Havock
Consumer Affairs Team Lead, Wyndham Vacation Clubs™

Wyndham Destinations

6277 Sea Harbor Drive

Orlando, Florida 32821

(407) 626-3822 direct (currently unavailable)
Case 2:20-cv-11480-KM-JBC Document 5-2 Filed 09/21/20 Page 3 of 3 PagelD: 94

(407) 626-9224 fax
Elaine. Havock@wyn.com

PC: File

This email message (including all attachments) is for the sole use of the intended recipient(s) and may contain
confidential and/or privileged information, or may otherwise be protected by work product or other legal rules. If you
are not the intended recipient, please contact the sender by reply email and destroy all copies of the original
message. Unless otherwise indicated in the body of this email, nothing in this communication is intended to operate
as an electronic signature and this transmission cannot be used to form, document, or authenticate a contract.
Wyndham Destinations, Inc., and/or its affiliates may monitor all incoming and outgoing email communications,
including the content of emails and attachments, for security, legal compliance, training, quality assurance and other
purposes.

The sender believes that this email and any attachments were free of any virus, worm, Trojan horse, malicious code
and/or other contaminants when sent. Email transmissions cannot be guaranteed to be secure or error-free, so this
message and its attachments could have been infected, corrupted or made incomplete during transmission. By
reading the message and opening any attachments, the recipient accepts full responsibility for any viruses or other
defects that may arise, and for taking remedial action relating to such viruses and other defects. Neither Wyndham
Destinations, Inc., nor any of its affiliated entities is liable for any loss or damage arising in any way from, or for
errors or omissions in the contents of, this message or its attachments.
